Citation Nr: 1242188	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  09-28 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Entitlement to an evaluation in excess of 20 percent for fibromyalgia.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran had active military service from March 1996 to September 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

During a March 2008 QTC medical examination, the examining physician indicated that the effect of the Veteran's fibromyalgia on her usual occupation was "unemployed."  Additionally, in her January 2008 claim for increase for fibromyalgia, the Veteran indicated that she could not maintain a job on a regular basis due to the disease.  Based on these statements, the Board finds that a claim for a total disability rating based on individual unemployability (TDIU) has been raised by the record.  In this regard, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) determined that claim for a TDIU is considered part and parcel of a claim for benefits for the underlying disability.  Id. at 453-54.  Therefore, in this case, the Veteran's claim for a TDIU is part and parcel of her claim for increase for fibromyalgia, and as such, this issue is properly before the Board.  Accordingly, the issues on appeal are as stated on the cover page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds it necessary to remand the issues on appeal to the agency of original jurisdiction (AOJ) for additional development.

The March 2008 QTC examination was the last medical evaluation arranged by VA to assess the current severity of the Veteran's fibromyalgia.  Subsequently, in a September 2008 notice of disagreement, the Veteran indicated that her pain was constant and persistent.  Then, during a September 2009 private medical examination report, the Veteran reported chronic fibromyalgia symptoms that were severe in the morning as well as toward the end of the day.  Also, in an October 2012 statement, the Veteran indicated that she felt that the symptoms of her fibromyalgia were currently much more severe than the physician stated during the March 2008 examination.

Given that over four and 1/2 years have passed since the March 2008 QTC examination and given that the Veteran's fibromyalgia may have worsened, the Board finds that she should be afforded a VA compensation examination to assess the current degree of disability of her service-connected fibromyalgia.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The VA examiner should also provide an opinion as to whether the service-connected fibromyalgia renders the Veteran unemployable. 

Additionally, in the October 2012 statement, the Veteran indicated that she felt that all the treatment records pertaining to her claim for increase had not been reviewed.  On remand, the Veteran's complete VA treatment records, as well as her records from Sheila Albuquerque, M.D. and Dr. Lamothe, should be obtained.   

Finally, on remand the RO should to send the Veteran a VCAA notice letter for the TDIU issue. 

Accordingly, the case is REMANDED for the following action:

1.  Send a VCAA notice letter to the Veteran and her representative regarding the claim for a TDIU.  

2.  Make arrangements to obtain the Veteran's complete VA treatment records dated since January 2007, to include all Pain Clinic and Physical Therapy/Rehabilitation records.

3.  Make arrangements to obtain the Veteran's complete treatment records from Sheila Albuquerque, M.D. and Dr. Lamothe, dated since January 2007.

4.  Thereafter, schedule the Veteran for a VA examination to determine the severity of her fibromyalgia.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed.  

The examiner should determine whether the Veteran experiences widespread musculoskeletal pain and tender points that are constant, or nearly so, and refractory to therapy.   
  
Additionally, the examiner should take a detailed history regarding the Veteran's employment, education and vocational attainment in connection with the claim for a total disability rating based on individual unemployability (TDIU).  The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities render her unable to secure or follow substantially gainful employment consistent with her education and occupational experience.  The Veteran's service-connected disabilities include fibromyalgia and fracture of the right 4th toe.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

5.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

6.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issues on appeal.   If any benefit sought is not granted, furnish the Veteran and her representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until she is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

